Case 19-04036-bem           Doc 22     Filed 11/20/19 Entered 11/20/19 13:56:52          Desc Main
                                       Document     Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                     ROME DIVISION

IN RE:                                               )      CHAPTER 11
                                                     )
BEAULIEU GROUP, LLC, et al.,                         )      Jointly Administered Under
                                                     )      CASE NO. 17-41677-bem
                          Debtors.                   )
                                                     )
                                                     )
PMCM 2, LLC, as the Liquidating Trustee              )
for the Beaulieu Liquidating Trust                   )
                                                     )      ADV. NO. 19-04036
                          Plaintiff,                 )
v.                                                   )
                                                     )
FABRIC SOURCES, INC. AND FABRIC                      )
SOURCES INTERNATIONAL, LLC,                          )
                                                     )
                          Defendants.                )
                                                     )

                  DEFENDANT FABRIC SOURCES INTERNATIONAL, LLC’S
                     MOTION FOR PARTIAL SUMMARY JUDGMENT

         Defendant Fabric Sources International, LLC (“Defendant” or “Fabric Sources”), by

and through its undersigned counsel of record, and pursuant to Federal Rules of Bankruptcy

Procedure 56, Federal Rules of Civil Procedure 56, and BLR 7056.1, moves this Court for partial

summary judgment in favor of Fabric Sources on Plaintiff’s Count III, Count IV, the relevant

portion of Count VIII, as well as Fabric Sources’ Counterclaim Count I and Counterclaim Count

II. Fabric Sources is entitled to summary judgment on the relevant counts because Fabric

Sources has demonstrated that there is no genuine issue as to any material fact and is therefore

entitled to judgment as a matter of law on all relevant counts. In support of its Motion for Partial

Summary Judgment, Fabric Sources relies on the following:

                   a. Fabric Sources’ Statement of Undisputed Material Facts filed

                       contemporaneously herewith;


HB: 4825-1204-9067.3
Case 19-04036-bem            Doc 22    Filed 11/20/19 Entered 11/20/19 13:56:52             Desc Main
                                       Document     Page 2 of 3


                   b. Fabric Sources’ Memorandum of Law in Support of Motion for Partial

                       Summary Judgment filed contemporaneously herewith, and all Exhibits

                       thereto;

                   c. Declaration of Chris Simuro, attached hereto as Exhibit 1;

                   d. Case No. 17-41677-bem, Claim Register, Proof of Claim 1062, attached

                       hereto as Exhibit 2.

         WHEREFORE, for the reasons stated herein, Fabric Sources prays the Court sustain its

Motion for Partial Summary Judgment and enter judgment in favor of Fabric Sources against

Plaintiff as follows:

         1.        Counterclaim Count I: Declaring and adjudicating that Fabric Sources’ defensive

use of new value under 11 U.S.C. § 547(c)(4) for the Goods it provided to Beaulieu does not

preclude it from a distribution for its administrative expense under 11 U.S.C. § 503(b)(9) in the

amount of $160,088.92 or its general unsecured claim in the amount of $1,173,152.49;

         2.        Counterclaim Count II and Complaint Count VIII : Declaring and adjudicating

that the Trustee cannot use 11 U.S.C. § 502(d) to disallow and stop payment of an administrative

expense under 11 U.S.C. § 503(b)(9);

         3.        Complaint Count III: Declaring and adjudicating that the Trustee’s objection to

Claim 1413 is denied;

         4.        Complaint Count IV: Declaring and adjudicating that the Trustee’s objection to

the 503(b)(9) Claim is denied; and

         5.        Entering all other relief in Fabric Sources’ favor that this Court determines to be

just and equitable.

         Dated: November 20, 2019



                                                     2
HB: 4825-1204-9067.3
Case 19-04036-bem       Doc 22    Filed 11/20/19 Entered 11/20/19 13:56:52           Desc Main
                                  Document     Page 3 of 3


                                            HUSCH BLACKWELL LLP


                                            /s/Caleb T. Holzaepfel
                                            Christopher Collins (GA #637828)
                                            Caleb T. Holzaepfel (Admitted pro hac vice)
                                            736 Georgia Avenue, Suite 300
                                            Chattanooga, Tennessee 37402
                                            Telephone: (423) 266-5500
                                            Facsimile: (423) 266-5499
                                            chris.collins@huschblackwell.com
                                            caleb.holzaepfel@huschblackwell.com

                                            Michael D. Fielding (Admitted pro hac vice)
                                            Husch Blackwell LLP
                                            4801 Main Street, Suite 1000
                                            Kansas City, MO 64112
                                            Telephone: 816-983-8000
                                            Facsimile: 816-983-8080
                                            michael.fielding@huschblackwell.com

                                            Attorneys for Fabric Sources International, LLC




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 20th day of November, 2019, a true and correct copy of the
foregoing Motion for Partial Summary Judgment was filed and served via the CM/ECF system,
to all parties receiving CM/ECF notices in this Chapter 11 case.


                                            /s/Caleb T. Holzaepfel
                                            Caleb T. Holzaepfel (Admitted pro hac vice)




                                               3
HB: 4825-1204-9067.3
